                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 18-48-GF-BMM
                                                         CV 19-18-GF-BMM
             Plaintiff/Respondent,

      vs.                                  ORDER DENYING § 2255 MOTION
                                           AND GRANTING CERTIFICATE OF
MICHAEL CHRISTOPHER LAIRD,                       APPEALABILITY

             Defendant/Movant.


      The Court received from Defendant Laird, a federal prisoner proceeding pro

se, a brief statement on March 14, 2019, that he was “trying to file a 2255” because

he believes his attorney “was working against me” and “use[d]” Laird’s disability

“to his advantage.” Laird said counsel “would contradict about every thing he told

me” and asked for “help.” Mot. § 2255 (Doc. 36) at 1.

      The Court advised Laird that it would consider his letter as a motion under

28 U.S.C. § 2255. See Order (Doc. 38) at 1–2. The Court gave Laird an

opportunity to amend his allegations and add any more claims that he wanted to

make. Id. Laird responded by submitting several more documents explaining how

he believes that his counsel provided ineffective assistance.

      Transcripts of the change of plea hearing, held August 23, 2018, and the

sentencing hearing, held November 28, 2018, are needed to decide the issues that
                                          1
Laird presents. The United States will be required to order these transcripts for the

record and to deliver a copy to Laird. See 28 U.S.C. § 753(f).

                               I. Preliminary Review

      The Court must determine whether “the motion and the files and records of

the case conclusively show that the prisoner is entitled to no relief” before the

United States must respond. 28 U.S.C. § 2255(b); see also Rule 4(b), Rules

Governing Section 2255 Proceedings for the United States District Courts. A

petitioner “who is able to state facts showing a real possibility of constitutional

error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98

F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)

(referring to Rules Governing § 2254 Cases). The Court should “eliminate the

burden that would be placed on the respondent by ordering an unnecessary

answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254

Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255

Proceedings.

                                   II. Background

      Laird’s legal troubles in Montana began on April 24, 2018, when he was

arrested on the Rocky Boy’s Reservation and charged with assault with a

dangerous weapon in violation of 18 U.S.C. § 113(a)(3). See Compl. (Doc. 1);

Return on Warrant (Doc. 9), United States v. Laird, No. CR 18-39-GF-BMM (D.
                                           2
Mont. Apr. 20 and 25, 2018). A grand jury indicted Laird on May 17, 2018, on the

assault charge. See Indictment (CR 18-39-GF Doc. 14) at 1–2. Laird faced up to

ten years in prison if convicted. See 18 U.S.C. § 113(a)(3). The Court set trial for

July 23, 2018, and then continued the trial to October 1, 2018. See Orders (CR 18-

39-GF Docs. 17, 19).

      The grand jury indicted Laird in this case, No. CR 18-48-GF-BMM, on June

21, 2018, on one count of conspiring to possess 50 grams or more of actual

methamphetamine with intent to distribute it in violation of 21 U.S.C. § 846

(Count 1); and one count of possessing the same with intent to distribute it, or

aiding and abetting the same in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. §

2 (Count 2). Both counts allegedly occurred from February 2018 to April 2018.

See Indictment (Doc. 1) at 2–3. Laird faced a mandatory minimum sentence of ten

years, or a maximum sentence of life in prison, if convicted on either Count 1 or

Count 2. See 21 U.S.C. § 841(b)(1)(A)(viii).

      The parties reached a plea agreement. Laird agreed to plead guilty to a

superseding information that charged him with possessing 50 grams or more of

actual methamphetamine with intent to distribute it, or aiding and abetting the

same in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The United States

agreed to dismiss the indictments in this case and the assault case, No. CR 18-39-

GF. See Plea Agreement (Doc. 13) at 2 ¶ 2, 6–7 ¶ 6. Laird pled guilty in open
                                          3
court on August 23, 2018. See Minutes (Doc. 19).

       Based on all the information available to investigating officers concerning

Laird’s drug trafficking with co-conspirators Centeno, Ramirez, Denny, and others,

between February and April 2018, Laird was held responsible for 1,000 to 3,000

kilograms of converted drug weight.1 This drug weight resulted in a base offense

level of 30. The Court imposed a two-level upward adjustment for possession of

firearms and ammunition in connection with the offense and a three-level

downward adjustment for acceptance of responsibility and timely notification of

plea. With a total offense level of 29 and a criminal history category of III, Laird’s

advisory guideline range sat at 120 to 135 months. See Presentence Report ¶¶

38–47, 48–55; Am. Statement of Reasons (Doc. 34) §§ I(A), III; U.S.S.G. ch. 5

Part A (Sentencing Table). The Court sentenced Laird on November 28, 2018, to

serve the statutory mandatory minimum sentence of 120 months to be followed by

a five-year term of supervised release. See Am. Judgment (Doc. 33) at 2–3.

       Laird did not appeal. His conviction became final on December 8, 2018.

See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). He timely filed his § 2255

motion on March 14, 2019. See 28 U.S.C. § 2255(f)(1).



1

         Converted drug weight includes actual methamphetamine, methamphetamine of lesser
or unknown purity, and any other controlled substances Laird trafficked or helped others to
traffic.
                                               4
                              III. Claims and Analysis

      Laird claims that counsel provided ineffective assistance in various respects.

The Supreme Court’s decision in Strickland v. Washington, 466 U.S. 668 (1984),

governs claims for ineffective assistance of counsel. At this stage of the

proceedings, Laird must allege facts sufficient to support an inference (1) that

counsel’s performance fell outside the wide range of reasonable professional

assistance, id. at 687-88; and (2) that no reasonable probability exists that, but for

counsel’s unprofessional performance, the result of the proceeding would have

been different. Id. at 694.

      Laird asserts that he could not lawfully receive a ten-year mandatory

minimum sentence because investigating officers seized only 46.4 grams of

methamphetamine at the time of his arrest. See, e.g., Resp. to Order (Doc. 39) at

1-2. Laird further argues that the officers seized this quantity from someone other

than him. Id. The indictment and the superseding information charged Laird with a

three-month course of conduct. Laird’s counsel obtained dismissal of the

conspiracy charge. The remaining charge included aiding and abetting under 18

U.S.C. § 2. The aiding and abetting count left Laird potentially responsible for

drugs that he touched with his own hands or for drugs in his personal possession or

control when officers intervened to stop him. Laird also faced potential

responsibility, under the aiding and abetting theory, for all the drugs that he helped
                                           5
or encouraged others to possess, at any time between February 2018 and April

2018, with the intent to distribute them, or with confidence others would distribute

them. The probation officer’s assessment of 4,642.9 grams of actual

methamphetamine attributed to Laid and his co-conspirators resulted in

corresponding base offense level of 38.2 The parties, the probation officer, and

ultimately the Court agreed, however, that a base offense level of 30 better

represented the scope of Laird’s own acts and facilitation of others’ acts. See Offer

of Proof (Doc. 18) at 3–5; Presentence Report ¶¶ 11–32.

       Laird complains that counsel coerced him to plead guilty by telling him “if

[he] didn’t sign [he] would be looking at more time as a result.” See Resp. to

Order (Doc. 39-1) at 1. Counsel’s advice seems correct. First, by pleading guilty,

Laird received a three-level downward adjustment for acceptance of responsibility

and timely notification of plea. Laird would not have received that adjustment had

he been convicted at trial. See U.S.S.G. § 3E1.1. His advisory guideline range

without the adjustment would have been at least 151 to 188 months. Second, had

the United States called trial witnesses to testify against Laird, they may have

shown that Laird knew all about what others were doing, that he participated to a

greater degree than previously known, that the group dealt a larger overall quantity

of drugs in the three-month-long scheme, or even two or all three of these things
2
        Had this base offense level applied, Laird’s advisory guideline range would have been 262
to 327 months, or about 22 to 27 years.
                                                 6
together. As a result, Laird’s base offense could have exceeded 30. And finally,

but for the plea agreement, Laird faced trial on the separate indictment that charged

him with assault with a dangerous weapon. No. CR 18-39-GF-BMM. Laird faced

another penalty of up to ten years if convicted in that case. Any sentence in this

assault case could have run consecutive to his sentence in this case. See 18 U.S.C.

§ 3584.

      Laird knew at the time that he changed his plea, and he acknowledged before

the Court pronounced sentence, that he faced at least ten years. His statement that

he was “stunned” at his release date does not suggest that he did not know what he

was doing when he pled guilty. See Resp. to Order (Doc. 39-1) at 2.

      Laird claims there is “no longer a mandatory minimum of ten years for this

charge.” See Resp. to Order (Doc. 40) at 2. The mandatory minimum sentence for

possessing 50 grams or more of actual methamphetamine with intent to distribute it

remains ten years. See 21 U.S.C. § 841(b)(1)(A)(viii).

      The Court has considered all of Laird’s responses to the Order of April 10.

(Docs. 39, 40, 42, 43.) Laird’s initial motion and all his responses fail to allege any

fact supporting an inference that his guilty plea was involuntary or unintelligent or

that he was actually innocent. No realistic possibility exists that he could have

obtained a better outcome. A ten-year term may be “greater than necessary” to

achieve the objectives of sentencing, see 18 U.S.C. § 3553(a), but Congress
                                           7
decreed (and still decrees) that people who commit the offense that Laird

committed must serve at least ten years in prison.

                          IV. Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

      Laird’s allegations meet the relatively low threshold required for a COA.

Laird has pointed to several actions by his counsel and Laird’s alleged lack of

understanding of the charges or the evidence. Laird would be hard pressed to

identify a reasonable probability of a better outcome had counsel done anything

differently. The Court of Appeals may disagree. A COA is warranted.

      Accordingly, IT IS HEREBY ORDERED as follows:

      1. Pursuant to 28 U.S.C. § 753(f), the Court CERTIFIES that the transcript

of the change of plea hearing, held August 23, 2018, and the sentencing hearing,
                                           8
held November 28, 2018, are needed to decide the issues Laird presents.

      2. The United States shall immediately order the transcripts of those

hearings for the Court’s file and shall deliver copies to Michael Christopher Laird,

BOP #17200-046, USP Lompoc, U.S. Penitentiary, 3901 Klein Blvd., Lompoc, CA

93436.

      3. Laird’s motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Docs. 36, 39, 40, 42, 43) is DENIED.

      4. A certificate of appealability is GRANTED. The Clerk of Court shall

immediately process the appeal if Laird files a Notice of Appeal.

      5. The Clerk of Court shall ensure that all pending motions in this case and

in CV 19-18-GF-BMM are terminated and shall close the civil file by entering

judgment in favor of the United States and against Laird.

      6. The clerk shall include with Laird’s service copy of this Order a form

application for leave to file a second or successive motion.

      DATED this 13th day of September, 2019.




                                          9
